DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 9/10/2021 to claims 1 and 9 have been entered. Claims 2, 3, 5, and 14 have been canceled. Claims 1, 4, 6-13, and 15-20 remain pending, of which claims 1, 4, 6-8, and 15-20 are being considered on their merits. Claims 9-13 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1 have overcome the new matter rejection of record under 35 U.S.C. § 112(a), which is withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the instant amendments to claim 1 precludes reconsideration of the obviousness rejection of record, dated 12/18/2020. GE Healthcare (previously cited as prior art; Perfusion culture of T lymphocytes in the WAVE Bioreactor System 2/2010 (software version 2.61) Pages 1-6, first published online January 2010; hereafter referred to as “GE’2010”; of record) is considered the closest prior art, and teaches daily sampling of the cells (p3, paragraph starting “PVC extension tubing was connected….”). Therefore, the claimed method .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nihal Parkar on 10/12/2021.

Amend the claims as follows
Cancel claims 9-13.

Conclusion
Claims 1, 4, 6-8, and 15-20 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653